              Case:19-03276-swd        Doc #:43-4 Filed: 08/03/2020         Page 1 of 1



                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF MICHIGAN
IN RE:
         MARTHA ELAINE CARMEAN                         HONORABLE SCOTT W. DALES
                                                       CASE NO. 19-03276-SWD
                                                       CHAPTER 13
            DEBTOR.
_________________________________/
       ORDER FOR RELIEF FROM AUTOMATIC STAY AND FOR WAIVER OF
       PROVISIONS OF FRBP 4001(a)(3) AS TO SANTANDER CONSUMER USA
                          INC. DBA CHRYSLER CAPITAL

         Santander Consumer USA Inc. dba Chrysler Capital (“Creditor”) having filed its Motion for

Relief from the Automatic Stay and for Waiver of the Provisions of FRBP 4001(a)(3); no parties

having filed an objection to said Motion pursuant to the Notice of Motion; and the Affidavit of No

Objection having been filed in this matter:

         IT IS ORDERED that:

         1)      The Automatic Stay of 11 U.S.C. ' 362(a) is terminated as to the interest of

Santander Consumer USA Inc. dba Chrysler Capital in the 2019 Jeep Grand Cherokee, Vehicle

Identification No. 1C4RJFBG4KC815630.

         2)      The Creditor is free to pursue its applicable non-bankruptcy remedies with respect to

its interest in the subject vehicle.

         3)      Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is waived and the

Creditor may immediately enforce and implement this Order.

                                          END OF ORDER

Prepared by:
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
